DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           SHELLEY GOLDMAN,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D14-4065

                             [August 12, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 00-1245CF10A.

   Loren D. Rhoton of Loren Rhoton, P.A., Tampa, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Shelley Goldman timely appeals the summary denial of a
postconviction motion alleging newly discovered evidence of a plea offer
that she first learned about at the evidentiary hearing on her prior rule
3.850 motion. The motion meets the pleading requirements of Alcorn v.
State, 121 So. 3d 419, 430 (Fla. 2013). There was some testimony about
the plea offer at the hearing, but failure to convey a plea offer was not one
of the grounds alleged in the earlier motion, so the testimony was not
relevant to the grounds alleged in the earlier motion.                Although
circumstantial evidence exists suggesting that Goldman was made aware
of the plea offer and rejected it, her claim is not conclusively refuted by the
record. We therefore reverse and remand for an evidentiary hearing on her
claim of an unconveyed plea offer. See Wainer v. State, 943 So. 2d 894
(Fla. 4th DCA 2006); Gallant v. State, 898 So. 2d 1156 (Fla. 2d DCA 2005).

   Reversed and Remanded.

WARNER, GROSS and DAMOORGIAN, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                              -2-